Exhibit 10.3

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

Between

Daystar Technologies, Inc. and

Robert Weiss

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), executed as of
December 4, 2008 (“Effective Date”) between Robert Weiss (“Executive”), an
individual currently residing in California, and DayStar Technologies, Inc., a
Delaware corporation (the “Company”), having its principal office at 2972
Stender Way, Santa Clara, CA 95054.

WHEREAS, the Company and Executive wish to amend and restate their existing
employment agreement dated April 1, 2006 (the “Prior Agreement”) to clarify
certain existing provisions in light of the final regulations issued under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),

NOW, THEREFORE, in consideration of the agreements and covenants contained
herein, the Executive and the Company hereby agree as follows:

ARTICLE I Employment and Term

Section 1.01 Position; Responsibilities.

(a) The Company hereby employs Executive as its Chief Technology Officer upon
the terms and conditions hereinafter set forth.

(b) Executive shall at all times hold the position described above or other
senior management level positions as determined by the Board of Directors of the
Company (the “Board”) or its designee, and perform the duties, responsibilities
and authorities customarily associated with such positions or such other senior
management level duties as determined by the Board or its designee, so long as
such other duties are consistent with the Executive’s skills. Executive shall
report directly and solely to the Board or the CEO.

Section 1.02 Performance of Duties/Other Commitments and Activities.

(a) Executive shall at all times endeavor to perform duly and faithfully all of
his duties hereunder to the best of his abilities.

(b) Executive shall devote his full business time, best efforts and business
judgment, skill and knowledge to the advancement of the Company’s interests and
to the discharge of his duties and responsibilities hereunder; provided,
however, that nothing herein shall be construed as preventing Executive from
engaging in any of the activities described in clauses (i), (ii), (iii) and/or
(iv) below so long as such activities do not impair his ability to fulfill his
duties and responsibilities under this Agreement or violate any other agreements
between Executive and the Company:

(i) investing his assets in such form or manner as shall not require any
material services on his part in the operations or affairs of the companies or
the other entities in which such investments are made;

 

Page 1 of 19



--------------------------------------------------------------------------------

(ii) serving on the board of directors of any company; provided that he obtains
the prior written approval of a majority of the Board of Directors and shall not
be required to render any material services with respect to the operations or
affairs of any such company;

(iii) engaging in religious, charitable, educational or other community or
nonprofit activities; or

(iv) serving in such capacities as may be reasonably necessary for Executive to
maintain his active professional licensing as a member of any professional
organization that reasonably relates to his employment with and the business of
the Company.

(c) Executive’s base of operations under this Agreement is the Company’s
headquarters offices which is currently located in the San Francisco, California
bay area.

Section 1.03 Term. Executive’s term of employment under this Agreement (the
“Term”) shall commence on the Effective Date and shall expire on April 1, 2009
(that is, the third anniversary of the entry into the Prior Agreement);
provided, however, that the Term shall be automatically extended for additional
one (1) year period such date, and annually thereafter (each such anniversary,
commencing with April 1, 2009, the “Anniversary Date”), unless the Executive or
the Company has received a written Notice of Non-Renewal delivered no later than
thirty (30) days prior to the Anniversary Date, pursuant to Section 6.01 below.
Executive’s rights to compensation upon his separation from service with the
Company, including but not limited to upon the non-renewal of this Agreement,
are as set forth in Article 3 below.

Section 1.04 Representations and Warranty of Executive. Executive hereby
represents and warrants to the Company that he is not aware of any presently
existing fact, circumstance or event (including, but without limitation, any
health condition or legal constraint) which would preclude or restrict him from
providing to the Company the services contemplated by this Agreement, or which
would give rise to any breach of any term or provision hereof, or which could
otherwise result in the termination of his employment hereunder for Cause or
Good Reason (as such terms are defined in Article 3). Any and all agreements
between Executive and any prior employer as well as any agreements to which
Executive is a party containing any restriction upon Executive’s ability to use
or disclose confidential information or engages in any business activity are
listed in Appendix “A” and shall be promptly made available to the Company upon
request.

Section 1.05 Representations and Warranty of Company. The Company hereby
represents and warrants to Executive that it has received all authorizations and
has taken all actions, necessary or appropriate for the due execution, delivery
and performance of this Agreement.

 

Page 2 of 19



--------------------------------------------------------------------------------

ARTICLE II Compensation

Section 2.01 General. The Company shall compensate Executive for all of his
services under this Agreement, as set forth herein.

Section 2.02 Basic Compensation. Executive’s salary (“Base Salary”) when
annualized shall be at the rate of $285,000 and shall be payable in bi-weekly or
other installments in accordance with the Company’s normal payment schedule for
senior management (but not less frequently than monthly).

Section 2.03 Incentive Compensation. Executive shall be eligible to participate
in an annual Management Incentive Program for senior management of the Company
currently offered or as subsequently modified by the Board from time to time in
its discretion (“Management Incentive Program”). The Executive and the Company
agree that Executive’s performance goals pursuant to the Management Incentive
Program shall consist of the Company’s annual performance goals and other
specific performance goals for the Executive, as determined by the Board (or a
duly authorized committee thereof) in its discretion. The target incentive
compensation payment (the “Incentive Payment”) for meeting all such goals shall
be a percentage of the Base Salary, as deemed appropriate by the Board (or a
duly authorized committee thereof).

Section 2.04 Other Benefits.

(a) During the Term, Executive shall be entitled to participate in all employee
benefit plans, including retirement programs, if any, group health care plans,
and all fringe benefit plans, of the Company, subject to the terms and
conditions of such plans. Such plans shall at all times be comparable to those
made available to the senior-most management of the Company.

(b) In addition, the Company shall provide Executive with the following benefits
during the Term: (i) Reimbursement for Company business travel (including
overnight accommodations as reasonably deemed necessary by Executive);
(ii) Company paid cell phone and home office communication equipment (fax,
internet access, etc. without any requirement to maintain records of specific
use); and (iii) Reimbursement for reasonable out-of-pocket home office expenses.

(c) During the Term, Executive shall be entitled to paid vacation in accordance
with the Company’s Vacation Policy and calculations as set forth in the Company
Employee Handbook.

(d) Executive shall also be entitled to such paid holidays and paid sick leave
as shall be authorized by the Company for its senior-most officers pursuant to
its written policies, as determined from time to time.

 

Page 3 of 19



--------------------------------------------------------------------------------

Section 2.05 Expense Reimbursements. The Company shall reimburse Executive for
all proper expenses incurred by him in the performance of his duties hereunder
in accordance with the policies and procedures of the Company as in effect from
time to time.

Section 2.06 Excise Tax. Notwithstanding any other provision of this Agreement,
if the aggregate present value of the “parachute payments” to the Executive,
determined under Section 280G(b) of the Code would be, but for this
Section 2.06, at least three times the “base amount” determined under such
Section 280G, then the parachute payments otherwise payable under this Agreement
(and any other amount payable hereunder or any other severance plan, program,
policy or obligation of the Company) shall be reduced so that the aggregate
present value of the parachute payments to the Executive determined under
Section 280G, does not exceed 2.99 times the base amount. In no event, however,
shall any benefit provided hereunder be reduced to the extent such benefit is
specifically excluded from treatment under Section 280G of the Code as a
“parachute payment” or as an “excess parachute payment”. Any decisions regarding
the requirement or implementation of such reductions shall be made by the tax
counsel and accounting firm retained by the Company. If a reduced amount is to
be paid, (i) Executive shall have no rights to any additional payments and/or
benefits constituting the payments, and (ii) reduction in payments and/or
benefits shall occur in the following order: (1) reduction of cash payments;
(2) cancellation of accelerated vesting of stock awards other than stock
options; (3) cancellation of accelerated vesting of stock options; and
(4) reduction of other benefits (if any) paid to Executive. In the event that
acceleration of compensation from Executive’s stock awards is to be reduced,
such acceleration of vesting shall be canceled in the reverse order of the date
of grant.

Section 2.07 Withholding. The Base Salary and all other payments and benefits
provided to Executive in connection with his services to the Company shall be
subject to all withholding and deductions required by federal, state or other
law (including those authorized by Executive but not otherwise required by law),
including but not limited to state, federal and local income taxes, unemployment
tax, Medicare and FICA, together with such deductions as Executive may from time
to time specifically authorize under any employee benefit program which may be
adopted by the Company for the benefit of its senior executives or Executive.

ARTICLE III Termination of Employment

Section 3.01 Right to Terminate. Executive’s employment hereunder is “at will”
and shall be terminable by either party at any time with or without Cause or
Good Reason and any such termination shall not constitute a breach of this
Agreement, provided the notice or payment in lieu of notice set forth in
subsection 3.02 is provided. Upon any termination of Executive’s employment,
Executive will have no rights to receive any compensation from the Company
except as set forth in this Article III.

Section 3.02 Notice. Executive shall give the Company at least sixty (60) days’
advance written notice prior to any termination by Executive.

 

Page 4 of 19



--------------------------------------------------------------------------------

Section 3.03 Termination for Good Reason. The Executive may terminate employment
for Good Reason or without Good Reason. “Good Reason” means, without the consent
of the Executive:

(i) any material reduction in Executive’s base pay and bonus target amount that
is not remedied by the Company within sixty (60) days after receipt of written
notice thereof from the Executive;

(ii) the assignment to the Executive of any duties or any other action by the
Company that results in a material diminution in the Executive’s authority,
duties, or responsibilities described in Section 1.01(b) of this Agreement that
is not remedied by the Company within sixty (60) days after receipt of written
notice thereof from the Executive;

(iii) any material breach by the Company of this Agreement that is not remedied
by the Company within sixty (60) days after receipt of written notice thereof
from the Executive; or

(iv) any failure of the Company under Section 6.10 below to use its best efforts
to maintain directors’ and officers’ liability insurance coverage for Executive
that is not remedied by the Company within sixty (60) days after receipt of
written notice thereof from the Executive.

Notwithstanding the foregoing, Good Reason shall not exist unless the Executive
provides notice of any condition described in (i)-(iv) above within ninety
(90) days of the initial existence of the condition and the effective date of
Executive’s termination, following the Company’s failure to reasonably cure such
condition, is not later than the one hundred and twentieth (120th) day after the
Company received notice of the condition.

Section 3.04 Procedure for Termination for Good Reason. A termination of
employment by the Executive for Good Reason shall be effectuated by giving the
Company written notice (“Notice of Termination for Good Reason”) of the
termination, setting forth in reasonable detail the specific conduct of the
Company that constitutes Good Reason and the specific provision(s) of this
Agreement on which the Executive relies. A termination of employment by the
Executive for Good Reason shall be effective on the sixtieth (60th) day
following the date when the Notice of Termination for Good Reason is received by
the Company, unless the act or admission that constitutes the Good Reason is
cured prior to the expiration of said period and the Executive is given written
notice thereof, the Notice of Termination for Good Reason sets forth a later
date (as provided in Section 3.03 above) for the effectiveness of the
termination or the Company accepts the Executive’s termination for Good Reason
on an earlier date.

Section 3.05 Termination for Cause. The Company shall have the right to
terminate Executive’s employment hereunder for Cause. For purposes hereof,
“Cause” shall be defined as the Board’s good faith determination that the
Executive has: (i) been convicted of or entered a plea of nolo contendere with
respect to a criminal offense

 

Page 5 of 19



--------------------------------------------------------------------------------

constituting a felony; (ii) committed one or more acts or omissions constituting
fraud, embezzlement or breach of a fiduciary duty to the Company;
(iii) committed one or more acts constituting gross negligence or willful
misconduct; (iv) habitually abused alcohol or any controlled substance or
reported to work under the influence of alcohol or any controlled substance
(other than a controlled substance which Executive is properly taking under a
current prescription), (v) engaged in harassment of any employee or customer of
the Company in violation of Company policy; (vii) committed a material violation
of any Company policy; (viii) been insubordinate or dishonest; (ix) engaged in
self-dealing or in any act constituting a conflict of interest; (ix) exposed the
Company to criminal liability through negligence or wrongdoing of any kind;
(x) disclosed the Company’s confidential information in violation of his
obligations under this Agreement; or (xi) failed, after written warning
specifying in reasonable detail the breach(es) complained of, to substantially
perform his duties under this Agreement.

Notwithstanding the foregoing in the event of a Change of Control, a termination
by the Company of the Executive for any reason during the twelve (12) month
period immediately following the Change of Control, other than an intentional
and malicious act or omission that is reasonably likely to result in material
injury to the business or reputation of the Company, shall be deemed to be a
termination without Cause for all purposes under this Agreement.

Section 3.06 Procedure for Termination for Cause. A termination of the
Executive’s employment for Cause shall be effected in accordance with the
following procedures. The Company shall give the Executive written notice
(“Notice of Termination for Cause”) of its intention to terminate the
Executive’s employment for Cause, setting forth in reasonable detail the
specific conduct of the Executive that it considers to constitute Cause and the
specific provision(s) of this Agreement on which it relies and stating the date,
time and place of the Special Board Meeting. The “Special Board Meeting” means a
meeting of the Board called and held specifically for the purpose of considering
the Executive’s termination for Cause that takes place not less than thirty
(30) and not more than sixty (60) days after the Executive receives the Notice
of Termination for Cause. The Executive shall be given an opportunity, together
with counsel, to be heard at the Special Board Meeting. The Executive’s
termination for Cause shall be effective when and if a resolution is duly
adopted at the Special Board Meeting, stating that, in the good faith opinion of
the Board, the Executive is guilty of the conduct described in the Notice of
Termination for Cause, such conduct constitutes Cause under this Agreement and
in the case of a termination for Cause as defined in subsection 3.05(xi), such
conduct has not ceased or been cured between the date the Executive received the
Notice of Termination for Cause and the date of the meeting.

Section 3.07 Death. In the event that the Executive dies while employed under
this Agreement, the Company’s obligations to Executive under this Agreement
shall immediately cease and Executive shall have no rights to receive the
severance package set forth in Section 3.09 below. All benefits accrued to the
date of death, including vested securities, health and disability benefits shall
inure to the benefit of Executive’s heirs and assigns.

 

Page 6 of 19



--------------------------------------------------------------------------------

Section 3.08 Disability. In the event that the Board determines in its sole
discretion that Executive has been disabled from substantially performing his
duties for any one hundred and twenty (120) days within any twelve (12) month
period while employed under this Agreement, the Company may terminate
Executive’s employment for Cause (including in any period following a Change of
Control) and Executive shall have no rights to receive the severance package set
forth in Section 3.09 below.

Section 3.09 Severance Package.

(a) Change of Control Severance Package. In the event Executive’s employment is
terminated during the Term in a manner that constitutes a “separation from
service” (as such term is defined in Treasury Regulation Section 1.409A-1(h)) on
or after a Change of Control (as defined below) and prior to the date that is
thirty (30) days immediately following the first anniversary of the Change of
Control, by the Company other than for Cause or by Executive for Good Reason,
and other than as a result of a timely Notice of Non-Renewal or Executive’s
death or disability (as determined under Section 3.08), then, subject to the
satisfaction of the conditions set forth in Section 3.09(d) below, Executive’s
change of control severance package (“Change of Control Severance Package”)
shall be as follows:

(i) Executive shall receive two hundred percent (200%) of the aggregate of
(x) Executive’s annual Base Salary for the year in which such termination
occurs, and (y) the target (i.e., at 100% goal attainment) amount of any
Incentive Payment payable to Executive for the year in which such termination
occurs under the Management Incentive Program applicable to Executive. Such
amount shall be paid ratably in accordance with the Company’s normal salary
payment schedule for senior management over the eighteen (18) month period
following the date of the Executive’s separation from service (except as set
forth in Section 3.09(d) and (g) below). The foregoing payment is referred to
herein as the “Change of Control Severance Pay”;

(ii) During the eighteen (18) month period immediately following the termination
of employment, the Company shall pay the premium for continued medical and any
other applicable health insurance coverage under COBRA for Executive (and if
applicable, his family) subject to Executive’s timely election of such COBRA
coverage, the continued eligibility for participation by Executive and his
family, and subject to COBRA’s terms, conditions and restrictions; and

(iii) All unvested compensatory equity awards (including any stock options and
restricted stock awards) then held by Executive, if any, shall vest
automatically effective as of immediately prior to the termination of
Executive’s employment.

 

Page 7 of 19



--------------------------------------------------------------------------------

(b) Definition of Change in Control.

“Change in Control” shall mean the occurrence of any of the following events:
(A) any consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or which contemplates that all or
substantially all of the business and/or assets of the Company shall be
controlled by another corporation, in either case where the continuing,
surviving or other corporation both (i) is not directly or indirectly owned by
holders of at least 50% of the combined voting power of the Company’s securities
outstanding immediately prior to such consolidation or merger and (ii) does not
have a board of directors approved by or consisting of more than one-half of the
Company’s Board members as the Board was constituted immediately prior to the
transaction, (B) a recapitalization (including an exchange of Company equity
securities by the holders thereof), in either case, in which any “Person” (as
such term is used in Sections 13(d) and 14(d)(2) of the Exchange Act) becomes
the beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities
having the right to vote in the election of directors and the Company does not
have a board of directors approved by or consisting of more than one-half of the
Company’s Board members as the Board was constituted immediately prior to the
transaction; (C) any sale, lease, exchange or transfer (in one transaction or in
a series of related transactions) of all or substantially all of the assets of
the Company and its subsidiaries; (D) approval by the shareholders of the
Company of any plan or proposal for the liquidation or dissolution of the
Company, unless such plan or proposal is abandoned within 60 days following such
approval; or (E) any “Person” (as such term is used in Sections 13(d) and
14(d)(2) of the Exchange Act) shall become the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities having the right to vote in the election of
directors.

(c) Regular Severance Package. In the event Executive’s employment is terminated
during the Term in a manner that constitutes a “separation from service” by the
Company other than for Cause, or by Executive for Good Reason, in either such
case other than on or within the period ending on the 30th day following the
first anniversary of a Change of Control, and in all cases other than as a
result of a timely Non-Renewal or Executive’s death or disability (as determined
under Section 3.08), then, subject to the satisfaction of the conditions set
forth in subsection 3.09(d) below, Executive’s regular severance package
(“Regular Severance Package”) shall be as follows:

(i) Executive shall receive one hundred percent (100%) of the aggregate of
(x) Executive’s annual Base Salary for the year in which such termination
occurs, and (y) the amount of any Incentive Payment paid to Executive for the
prior year under the Management Incentive Program applicable to Executive. Such
amount shall be paid ratably in accordance with the Company’s normal salary
payment schedule for senior management (but not less frequently than monthly)
over eighteen (18) months immediately following the date of the Executive’s
separation from service (except as set forth in Section 3.09(d) and (g) below).
The foregoing payment is referred to herein as the “Regular Severance Pay”;

(ii) During the 18 month period immediately following the termination of
employment, the Company shall also pay the premium for continued medical and any
other applicable health insurance coverage under COBRA for Executive (and if
applicable, his family) subject to Executive’s timely election of such COBRA
coverage, the continued eligibility for participation by Executive and his
family, and subject to COBRA’s terms, conditions and restrictions; and

 

Page 8 of 19



--------------------------------------------------------------------------------

(iii) The unvested compensatory equity awards (including any stock options and
restricted stock awards) then held by Executive, if any, that would vest in the
ordinary course in the twelve (12) month period immediately following the
termination of Executive’s employment shall vest automatically, effective as of
immediately prior to the termination of Executive’s employment. All other
unvested compensatory equity awards shall immediately be forfeited (subject,
however, to any contrary determination of the Board in its sole discretion).

(d) Conditions for Severance Packages. Executive shall receive the Change of
Control Severance Package and the Regular Severance Package described in
subsections 3.09(a) and (c), if and only if (i) Executive duly executes and
returns within forty-five days to the Company (and allows to become effective in
accordance with its terms) a termination agreement (“Termination Agreement”)
satisfactory to the Company in its sole discretion, which shall include a
general release of any and all claims arising out of Executive’s employment or
cessation of employment against the Company and any other persons or entities
designated by the Company, other than a release of rights for payments and
benefits set forth in section 3.09(a) or (c) (as applicable) and, in the
Company’ s sole discretion, provisions requiring the Executive not to disparage
the Company or its employees and Board, not use or disclose information deemed
confidential by the Company, to reasonably cooperate with the Company in
transitioning business matters and handling claims and litigation ; and
(ii) Executive complies with his obligations under this Agreement and the
Termination Agreement. Notwithstanding the payment schedules set forth in
Section 3.09(a) and (c) above, none of the payments or benefits will be paid or
otherwise delivered prior to the effective date of the Termination Agreement.
Except as otherwise provided in Section 3.09(g), on the first regular payroll
pay day following the effective date of the Termination Agreement, the Company
will pay Executive the payments and benefits Executive would otherwise have
received under Section 3.09 on or prior to such date but for the delay in
payment related to the effectiveness of the Termination Agreement, with the
balance of the payments and benefits being paid as originally scheduled. All
amounts payable under this Section 3.09 will be subject to standard payroll
taxes and deductions.

(e) Severance Package – Company Non-Renewal of Term. Subject to the conditions
set forth in 3.09(f), in the event that the Company timely provides the
Executive with Notice of Non-Renewal and such notice results in the termination
of Executive’s employment at the end of the Term (including any extension of the
original Term) in a manner that constitutes a “separation from service” other
than a termination by the Company for Cause and other than as a result of
Executive’s death or disability (as determined under Section 3.08), then as and
for a Severance Package (“Non-Renewal Severance Package”):

(i) Executive shall receive the product of the Regular Severance Pay multiplied
by a fraction, (a) the numerator of which shall be the number equal to
(I) fifty-two

 

Page 9 of 19



--------------------------------------------------------------------------------

(52) minus the number of full weeks (rounded down for any partial weeks) from
the date Executive received the Notice of Non-Renewal until the last day of the
Term (such number of weeks until the last day of the Term, the “Weeks of
Notice”), and (b) the denominator of which shall be fifty-two (52). The
foregoing payment is referred to herein as “Non-Renewal Severance Pay”.
(Accordingly, Notice of Non-Renewal received by Executive forty-two (42) full
weeks prior to the last day of the Term and Regular Severance Pay totaling
$280,000 would result in Non-Renewal Severance Pay in the amount of $53,846
(10/52 x $280,000 = $53,846)). Such amount shall be paid ratably in accordance
with the Company’s normal salary payment schedule for senior management, during
the “Severance Period”, which shall be the number of weeks equal to fifty-two
(52) minus the number of Weeks of Notice.

(ii) During the Severance Period, the Company shall also pay the premium for
continued medical and any other applicable health insurance coverage under COBRA
for Executive (and if applicable, his family) subject to Executive’s timely
election of such COBRA coverage, the continued eligibility for participation by
Executive and his family, and subject to COBRA’s terms, conditions and
restrictions; and

(iii) As to the unvested compensatory equity awards (including any stock options
and restricted stock awards) then held by Executive, if any, that would vest in
the ordinary course within the ninety (90) day period immediately after the Term
expires, a portion of (the “Vested Portion”) such awards shall be vested
effective as of the effective date of the Termination Agreement. For these
purposes, the “Vested Portion” shall be the number of unvested shares on the
date Executive’s employment terminates that would vest in the ordinary course
within the ninety (90) day period immediately after the Term expires, multiplied
by a fraction, (a) the numerator of which shall be the number of full weeks
(rounded up for any partial weeks) of active service Executive provided to the
Company between the most recent prior vesting date of the applicable equity
award and the employment termination date, and (b) the denominator of which
shall be fifty-two (52). This vesting schedule shall supersede any contrary
vesting schedule or vesting provision set forth in the documents granting the
foregoing equity interests or the applicable plan documents as amended from time
to time. All other unvested equity awards shall immediately be forfeited
(subject, however, to any contrary determination of the Board in its sole
discretion).

(f) Conditions for Non-Renewal Severance Package. Executive shall receive the
Non-Renewal Severance Package described in subsection 3.09(e), if and only if
(iii) Executive duly executes and returns within forty-five days to the Company
(and allows to become effective in accordance with its terms) a termination
agreement (“Termination Agreement”) satisfactory to the Company in its sole
discretion, which shall include a general release of any and all claims arising
out of Executive’s employment or cessation of employment against the Company and
any other persons or entities designated by the Company, other than a release of
rights for payments and benefits set forth in section 3.09(e) and, in the
Company’ s sole discretion, provisions

 

Page 10 of 19



--------------------------------------------------------------------------------

requiring the Executive not to disparage the Company or its employees and Board,
not use or disclose information deemed confidential by the Company, to
reasonably cooperate with the Company in transitioning business matters and
handling claims and litigation ; and (iv) Executive complies with his
obligations under this Agreement and the Termination Agreement. Notwithstanding
the payment schedules set forth in Section 3.09(e) above, none of the payments
or benefits will be paid or otherwise delivered prior to the effective date of
the Termination Agreement. Except as otherwise provided in Section 3.09(g), on
the first regular payroll pay day following the effective date of the
Termination Agreement, the Company will pay Executive the payments and benefits
Executive would otherwise have received under Section 3.09 on or prior to such
date but for the delay in payment related to the effectiveness of the
Termination Agreement, with the balance of the payments and benefits being paid
as originally scheduled. All amounts payable under this Section 3.09 will be
subject to standard payroll taxes and deductions.

(g) Compliance with Section 409A. It is intended that each installment of the
payments and benefits provided for in this Agreement is a separate “payment” for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(i). For the avoidance of
doubt, it is intended that payments of the amounts set forth in this Agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A of the Code (Section 409A of the Code, together, with any state law
of similar effect, “Section 409A”) provided under Treasury Regulations
1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). However, if the Company (or,
if applicable, the successor entity thereto) determines that the payments and
benefits provided under this Agreement (the “Agreement Payments”) constitute
“deferred compensation” under Section 409A and Executive is, on the termination
of his employment, a “specified employee” of the Company or any successor entity
thereto, as such term is defined in Section 409A(a)(2)(B)(i) of the Code (a
“Specified Employee”), then, solely to the extent necessary to avoid the
incurrence of the adverse personal tax consequences under Section 409A, the
timing of the Agreement Payments shall be delayed as follows: on the earlier to
occur of (i) the date that is six months and one day after Executive’s
separation from service or (ii) the date of Executive’s death (such earlier
date, the “Delayed Initial Payment Date”), the Company (or the successor entity
thereto, as applicable) shall (A) pay to Executive a lump sum amount equal to
the sum of the Agreement Payments that Executive would otherwise have received
through the Delayed Initial Payment Date if the commencement of the payment of
the Agreement Payments had not been so delayed pursuant to this Section 3.09(g)
and (B) commence paying the balance of the Agreement Payments in accordance with
the applicable payment schedules set forth in this Agreement.

Section 3.10 Accrued Payments. In the event Executive’s employment under this
Agreement is terminated during the Term, by the Company other than for Cause or
by Executive for Good Reason, Executive shall in all events be paid all accrued
but unpaid Base Salary, earned but unpaid Incentive Compensation for any prior
year, reimbursable expenses and other accrued benefits, if any, through the date
of termination.

 

Page 11 of 19



--------------------------------------------------------------------------------

Section 3.11 No Additional Payment or Reduction Due to Mitigation. The parties
agree that the foregoing shall be Executive’s sole and exclusive entitlement
under this Agreement by reason of termination by Executive for Good Reason or by
the Company other than for Cause. Such payments shall not be reduced or limited
by amounts Executive might earn or be able to earn from other employment or
ventures (except with respect to Executive’s eligibility for COBRA payments, in
accordance with applicable law).

Section 3.12 Rights on Termination for Cause or Without Good Reason. Executive
shall have no rights to receive any of the severance compensation set forth in
Section 3.09 above in the event that the Company shall duly terminate
Executive’s employment for Cause or in the event that Executive shall terminate
his employment with the Company for reasons other than Good Reason; provided,
however, that Executive shall in all events be paid all accrued but unpaid Base
Salary, earned but unpaid Incentive Compensation for any prior year,
reimbursable expenses and other accrued benefits, if any, through the date of
termination. In addition, in the event that the Company shall terminate
Executive’s employment for Cause or in the event that Executive shall terminate
his employment with the Company for reasons other than Good Reason, then all
unvested equity awards then held by Executive, if any, shall automatically be
forfeited (subject, however, to any contrary determination of the Board in its
sole discretion). The parties agree that the foregoing shall be Executive’s sole
and exclusive entitlement under this Agreement by reason of termination by
Executive for other than Good Reason or by the Company for Cause. Such payments
shall not be reduced or limited by amounts Executive might earn or be able to
earn from other employment or ventures.

ARTICLE IV Confidential Information;

Inducing Company Employees; Non-Competition

Section 4.01 Confidential Information. Without the prior written consent of
Company, except as shall be necessary in the performance of Executive’s assigned
duties, Executive shall not disclose Company Confidential Information (as
hereinafter defined) to any third party or use the Company Confidential
Information for Executive’s direct or indirect benefit or the direct or indirect
benefit of any third party, and Executive shall maintain in strict confidence,
both during and after Executive’s employment, the confidentiality of any and all
Company Confidential Information. “Company Confidential Information” means any
information (written, oral or stored in any information storage and/or retrieval
medium or device) that the Company treats as confidential or proprietary,
including, but not limited to, all of the Company’s trade secrets (including,
without limitation, any trade secrets relating to thin film
copper-indium-gallium-di-selenide solar cells, other related thin film
photovoltaic technologies, and sputtering techniques and any information
constituting or relating to: the Inventions (as hereinafter defined); research
and development plans; manufacturing or production designs, protocols,
processes, methods and data; existing and proposed products or services; product
plans, sketches, and blueprints; tests and test results; computer codes or
instructions (including source and object code, program logic algorithms,
subroutines, modules and related documentation, including program notation);
business studies; business development plans and efforts; business procedures;
financial data (including, but not limited to, revenue and cost data,
projections and/or forecasts); marketing and sales data, methods, plans and
efforts; the identities of customers, resellers, independent

 

Page 12 of 19



--------------------------------------------------------------------------------

contractors, and suppliers and prospective customers, resellers, independent
contractors, and suppliers; the terms of contracts and agreements with
customers, resellers, independent contractors, and suppliers; any information or
data provided by or on behalf of independent contractors, resellers, customers,
prospective customers, prospective resellers, or others subject to the terms of
a confidentiality, non-disclosure or similar agreement or the reasonable
expectation that such information or data would be treated as “confidential” or
non-public information or data; information with respect to Company’s employees
and independent contractors, including, but not limited to, their skills,
abilities, assignments, performance, compensation, and benefits, as well as the
nature and other terms and conditions of their relationship with the Company;
and any other information used or developed by Company that has not been made
available by Company to the general public. Failure to mark any of the Company
Confidential Information as confidential or proprietary shall not affect its
status as Company Confidential Information under the terms of this Agreement.
Additionally, Executive shall comply with the confidentiality requirements of
any client of Company and shall execute such policies, procedures or agreements
as such client requires. Company shall at all times retain any and all right,
title and interest in and to the Company Confidential Information and Executive
shall have no rights to or in the Company Confidential Information. In the event
of any dispute between Executive and the Company or between Executive or the
Company and others, Executive shall cooperate with the Company as to redaction
or other protective measures with respect to any unnecessary public disclosure
of any Company Confidential Information.

Section 4.02 Intellectual Property.

(a) Inventions Retained and Licensed. Executive has attached hereto, as
Attachment “1”, a list describing all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by Executive prior
to the date of this Agreement (collectively referred to as “Prior Inventions”),
which are owned by Executive alone or jointly with others, which relate in any
way to Company’s existing or proposed business, products or research and
development, and which are not assigned to Company hereunder and/or were not
previously assigned by Executive to Company. If no items are listed in
Attachment “1,” Executive agrees and represents that there are no Prior
Inventions which are owned by Executive or in which Executive has any interest.

(b) Assignment of Inventions. Executive shall promptly make full written
disclosure to Company, will hold in trust for the sole right and benefit of
Company, and hereby assigns, transfers, conveys, grants and sets over to
Company, or its designee, all Executive’s worldwide right, title, and interest
in and to any and all inventions, original works of authorship, developments,
concepts, improvements or trade secrets, including, but not limited to, all
writings, documents, discoveries, computer programs or instructions (whether in
source code, object code, or any other form), plans, memoranda, tests and test
results, research, designs, graphical elements, graphic layouts and designs,
website designs, computer graphics, computer animations, artwork models,
advertisements, marketing materials, specifications, data, diagrams, sales and
marketing techniques, customer training materials and techniques, flow charts,
and/or other

 

Page 13 of 19



--------------------------------------------------------------------------------

techniques (whether reduced to written form or otherwise) that Executive may
solely or jointly create, make, record, discover, conceive, develop or reduce to
practice, or cause to be created, made, recorded, discovered, conceived,
developed or reduced to practice, whether during working hours at Company’s
facility or at any other time or location, whether upon the request or
suggestion of Company or otherwise, and whether or not patentable or registrable
under copyright or similar laws, from the date Executive’s employment with
Company commenced until Executive’s cessation of employment with Company, which
relate in any way to Company’s existing or proposed business, products or
research and development, including, but not limited to, the work that Executive
performs for Company (collectively referred to as “Inventions”). The Inventions
shall include any and all intellectual property rights inherent in the
Inventions and appurtenant thereto including, without limitation, all patent
rights, copyrights, trademarks, know-how and trade secrets (collectively
referred to as “Intellectual Property Rights”). Executive further acknowledges
that all original works of authorship which are made by Executive (solely or
jointly with others) from the date Executive’s employment with Company commenced
until Executive’s cessation of employment with Company that relates in any
manner to the current or future business of Company and which are protectable by
copyright are “works made for hire,” as that term is defined in the United
States Copyright Act.

(c) Maintenance of Records. Executive shall keep and maintain adequate and
current records of all Inventions made by Executive (solely or jointly with
others) during Executive’s employment with Company. The records will be in the
form of notes, sketches, drawings, and any other format that may be specified by
Company. The records will be available to and remain the sole and exclusive
property of Company at all times.

(d) Further Assurances. Upon the request and at the expense of Company,
Executive shall execute and deliver all instruments and documents and take such
other acts as may be necessary or desirable to document all assignments and
transfers contemplated in this Agreement and to enable Company to secure its
rights in the Inventions and all Intellectual Property Rights relating thereto
in any and all jurisdictions, or to apply for, prosecute and enforce
Intellectual Property Rights in any and all jurisdictions with respect to any
Inventions, or to obtain any extension, validation, re-issue, continuance or
renewal of any such Intellectual Property Rights. Executive further agrees that
Executive’s obligation to execute or cause to be executed, when it is in
Executive’s power to do so, any such instrument or papers shall continue after
the termination of this Agreement. If Company is unable for any other reason to
secure Executive’s signature to apply for or to pursue any application for any
United States or foreign patent, trademark, copyright or other registration
covering Inventions assigned to Company as above, then Executive hereby
irrevocably designates and appoints Company and its duly authorized officers and
agents as Executive’s agent and attorney-in-fact, to act for and in Executive’s
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent or trademark, copyright or other registrations thereon with the same
legal force and effect as if executed by Executive.

 

Page 14 of 19



--------------------------------------------------------------------------------

Section 4.03 Non-solicitation of Employees.

(a) During Executive’s employment with the Company and for the periods set forth
below after the termination of his employment with Company for any reason
whatsoever, Executive shall not, directly or indirectly, without the Company’s
prior written consent, and at the Company’s sole and absolute discretion:

(i) for a period of one (1) year after such termination, on his own behalf or in
the service or on behalf of others, solicit or recruit any person to terminate
such person’s employment with the Company, whether or not such person is a
full-time employee or whether or not such employment is pursuant to a written
agreement or is at-will.

(b) Executive acknowledges and agrees that the Company shall have the right, in
addition to any other rights either may have under applicable law, to obtain
from any court of competent jurisdiction preliminary and permanent injunctive
relief to restrain any breach or threatened breach of, or otherwise to
specifically enforce any such covenant or any other obligations of Executive
under Article IV of this Agreement, as well as to obtain damages and an
equitable accounting of all earnings, profits and other benefits arising from
such violation, which rights shall be cumulative and in addition to any other
rights or remedies to which the Company may be entitled.

(c) If the period of time or scope of any restriction set forth in this
Agreement should be adjudged unreasonable in any proceeding, then the period of
time shall be reduced by such number of months or the scope of the restriction
shall be modified, or both, by a court of competent jurisdiction so that such
restrictions may be enforceable for such time and in the manner to the fullest
extent adjudged to be reasonable.

Section 4.04 Returning Company Documents and Property. During the period of
Executive’s employment and thereafter, Executive shall not remove from Company’s
offices or premises any documents, records, notebooks, files, correspondence,
reports, memoranda, computer tapes, computer disks or similar materials of or
containing Company Confidential Information, or other materials or property of
any kind, unless necessary in accordance with Executive’s duties and
responsibilities of employment, and in the event that any of such material or
property is removed, Executive shall return all of the foregoing to their proper
files or places of safekeeping as promptly as possible after the removal shall
have served its specific purpose; nor shall Executive make, retain, remove or
distribute any copies of any of the foregoing for any reason whatsoever, except
as may be necessary in the discharge of Executive’s assigned duties; and upon
the termination of Executive’s employment with Company, Executive shall return
to Company all originals, copies and extracts of the foregoing, then in
Executive’s possession or under Executive’s direct or indirect control, and
shall delete or destroy any of the foregoing in Executive’s possession or under
Executive’s direct or indirect control stored on magnetic or other media or on
any information storage or retrieval device, whether prepared by Executive or by
others. In the event Company provides Executive with any equipment, including
but not limited to a laptop computer or other computer hardware, such property
shall at all times remain the property of Company and Executive

 

Page 15 of 19



--------------------------------------------------------------------------------

shall promptly return any such property to Company upon termination of
Executive’s employment with Company. Executive agrees that, at the time of
leaving the employ of the Company, or earlier upon request, he shall deliver to
the Company (and will not keep in his possession or control or deliver to anyone
else) any and all records, data, notes, reports, information, proposals, lists,
correspondence, e-mails, specifications, drawings, blueprints, sketches,
materials, other documents (including, but not limited to, on computer discs or
drives) of any aforementioned items either developed by Executive pursuant to
his employment with the Company or otherwise relating to the business of the
Company, retaining neither copies nor excerpts thereof. Executive also agrees
that, at the time of leaving the employ of the Company, or earlier upon request,
he shall deliver to the Company all Company property in his possession,
including cell phones, computers, computer discs, drives and other equipment.

ARTICLE V Arbitration.

Section 5.01 Arbitration. In order to obtain the many benefits of arbitration
over court proceedings, including speed of resolution, lower costs and fees and
more flexible rules of evidence, all disputes (except those relating to
unemployment compensation or workers compensation, and except as provided in
Section 5.02 below) arising out of Executive’s employment or concerning the
interpretation or application of this Agreement or its subject matter (including
without limitation those relating to workplace discrimination and/or harassment
on any basis, whatsoever, including but not limited to age, race, sex, religion,
national origin, disability or perceived disability, as well as any claimed
violation of any federal, state or local law, regulation or ordinance, such as
Title VII of the Civil Rights Act, the Age Discrimination in Employment Act, the
Americans with Disabilities Act and their state and local counterparts, if any,
including but not limited to any claims of retaliation thereunder) shall be
resolved exclusively by binding arbitration at a location in reasonable
proximity to Executive’s last place of employment with the Company, pursuant to
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association. The parties expressly waive their rights to have any
such claim resolved by jury trial. The Company shall bear the cost of the
Arbitrator’s fee. The Company shall initially bear its filing fees, as well as
Executive’s filing fees in excess of $75.00 upon Executive’s written request to
the Company’s Board. Arbitration must be demanded within three hundred
(300) days of the time when the demanding party knows or should know of the
events giving rise to the claim. The decision of the Arbitrator shall be in
writing and set forth the findings and conclusions upon which the decision is
based. Notwithstanding the foregoing, the requirement to arbitrate does not
apply to the filing of a claim with a federal, state or local administrative
agency. The decision of the Arbitrator shall be final and binding and may be
enforced under the terms of the Federal Arbitration Act (9 U.S.C. Section 1 et
seq.). Judgment upon the award may be entered, confirmed and enforced in any
federal or state court of competent jurisdiction.

Section 5.02 Equitable Remedies. Executive agrees that if he breaches or
threatens to breach any of the obligations set forth in Article IV, the Company
will have available, in addition to any other right or remedy available, the
right to obtain injunctive and equitable relief of any type from a court of
competent jurisdiction, including but not

 

Page 16 of 19



--------------------------------------------------------------------------------

limited to restraining such breach or threatened breach and to specific
performance of any such provision of this Agreement. Executive may seek
declaratory judgment or other equitable relief with respect to Article IV from a
court of competent judgment.

ARTICLE VI Miscellaneous

Section 6.01 Notices. All notices, requests or other communications provided for
in this Agreement shall be made, if to the Company, to the Secretary of the
Company at the Company’s principal executive office, and if to Executive, to his
address on the books of the Company (or to such other address as the Company or
Executive may give to the other for purposes of notice hereunder). Copies of all
notices given to Executive shall be sent to such person as Executive may
designate by written notice to the Company. All notices, requests or other
communications required or permitted by this Agreement shall be made in writing
either (a) by personal delivery to the party entitled thereto, (b) by mailing
via certified mail, postage prepaid, return receipt requested, in the United
States mails to the last known address of the party entitled thereto, (c) by
reputable overnight courier service, or (d) by facsimile with confirmation of
receipt. The notice, request or other communication shall be deemed to be
received upon actual receipt by the party entitled thereto; provided, however,
that if a notice, request or other communication is not received during regular
business hours, it shall be deemed to be received on the next succeeding
business day of the Company.

Section 6.02 Assignment and Succession. The Company may assign this Agreement in
connection with any sale or merger (whether a sale or merger of stock or assets
or otherwise) of the Company or the business of the Company. Executive expressly
consents to the assignment of the Agreement, including, but not limited to the
restrictions which apply subsequent to the termination of Executive’s
employment, to any new owner of the Company’s business or purchaser of the
Company. Executive’s rights and obligations hereunder are personal and may not
be assigned, provided, however, in the event of the Executive’s death or
permanent disability, the Executive’s representative may exercise any
unexercised Options, and any benefits accrued to the date of death or permanent
disability, if any, to the extent permitted by the relevant Option plan
agreement or this Agreement. This Agreement shall inure to the benefit of and be
enforceable by Executive’s heirs, beneficiaries and/or legal representatives.

Section 6.03 Headings. The Article, Section, paragraph and subparagraph headings
in this Agreement are for convenience of reference only and shall not define or
limit the provisions hereof.

Section 6.04 Invalidity. If any provision of this Agreement is or becomes
invalid, illegal or unenforceable in any respect under any law, the validity,
legality or enforceability of the remaining provisions hereof shall not in any
way be affected or impaired.

Section 6.05 Waivers. No omission or delay by either party hereto in exercising
any right, power or privilege hereunder shall impair such right, power or
privilege, nor shall any single or partial exercise of any such right, power or
privilege, preclude any further exercise thereof~ or the exercise of any other
right, power or privilege.

 

Page 17 of 19



--------------------------------------------------------------------------------

Section 6.06 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

Section 6.07 Entire Agreement. Except as otherwise provided or referred to
herein, this Agreement[, together with the Employee Nondisclosure, Developments
and Nonsolicitation Agreement previously signed by Executive,] contains the
entire understanding of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof, including but not limited
to the Prior Agreement. This Agreement may not be amended, except by a written
instrument hereafter signed by each of the parties hereto.

Section 6.08 Interpretation. The parties hereto acknowledge and agree that each
party and its or his counsel reviewed and negotiated the terms and provisions of
this Agreement and have contributed to its drafting. Accordingly, (a) the rules
of construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Agreement,
and (b) the terms and provisions of this Agreement shall be construed fairly as
to all parties hereto and not in favor of or against any party regardless of
which party was generally responsible for the preparation of this Agreement.
Except where the context requires otherwise, all references herein to Sections,
paragraphs and clauses shall be deemed to be reference to Sections, paragraphs
and clauses of this Agreement. The words “include”, “including” and “includes”
shall be deemed in each case to be followed by the phrase “without limitation.”
The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.

Section 6.09 Governing Law. This Agreement and the performance hereof shall be
construed and governed in accordance with the internal laws of the State of
California without reference to principles of conflict of laws. Any court action
instituted by Executive or on his behalf relating in any way to this Agreement
or his employment with the Company shall be filed exclusively in federal or
state court in the County of Santa Clara, California and he consents to the
jurisdiction and venue of these courts in any action instituted by the Company
against him.

Section 6.10 Indemnification. In addition to any additional benefits provided
under applicable state law to Executive as a director and officer of the
Company, Executive shall be entitled to the benefits of: (a) those provisions of
the Restated Articles of Incorporation and By-Laws of the Company, as amended,
which provide for indemnification of directors and officers of the Company (and
no such provision shall be amended in any way to limit or reduce the extent of
indemnification available to Executive as a director or officer of the Company),
and (b) any Indemnification Agreement between the Company and Executive. The
rights of Executive under such indemnification obligations shall survive the
termination of this Agreement and be applicable for so long as Executive may be
subject to any claim, demand, liability, cost or expense, which the
indemnification obligations referred to in this Section are intended to protect
and indemnify him against.

 

Page 18 of 19



--------------------------------------------------------------------------------

The Company shall, at no cost to Executive, use its best efforts to at all times
include Executive, during the term of Executive’s employment hereunder and for
so long thereafter as Executive may be subject to any such claim, as an insured
under any directors’ and officers’ liability insurance policy maintained by the
Company, which policy shall provide such coverage in such amounts as the Board
shall deem appropriate for coverage of all directors and officers of the
Company.

Section 6.11 Severability. If any provision of this Agreement or application
thereof to anyone or under any circumstances is adjudicated to be invalid or
unenforceable by an arbitrator or court of competent jurisdiction, such
invalidity or unenforceability shall not affect any other provision or
application of this Agreement which can be given effect without the invalid or
unenforceable provision or application and shall not invalidate or render
unenforceable such provision or application in any other jurisdiction.

Section 6.12 Executive Acknowledgement. Executive acknowledges and agrees
(i) that he has had the opportunity to consult with independent counsel of his
own choice concerning this Agreement and has been advised to do so by the
Company, and (ii) that he has read and understands the Agreement, is fully aware
of its legal effect, and has entered into it freely based on his own judgment.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized officer and the Executive has signed this Agreement as of the
day and year first above written.

 

DAYSTAR TECHNOLOGIES, INC.     EXECUTIVE: By:   /s/ Stephan DeLuca     By:   /s/
Robert Weiss Name:   Stephan DeLuca     Name:   Robert Weiss Title:   CEO      
Date:   December 4, 2008     Date:   December 4, 2008

 

Page 19 of 19